688 N.W.2d 80 (2004)
BROWN
v.
BRECON COMMONS, L.L.C.
123600.
Supreme Court of Michigan.
October 25, 2004.
SC: 123600. COA: 233188.
By order of November 26, 2003, the application for leave to appeal was held in abeyance pending the decision in Ormsby v. Capital Welding (Docket Nos. 123287 & 123289). On order of the Court, the opinion having been issued on July 23, 2004, 471 Mich. 45, 684 N.W.2d 320 (2004), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.